MORIARTY, C.
In this case the plaintiff sues upon a promissory note alleged to have been given by the defendant to> the Grand Island Business College, a Nebraska corporation.
The complaint alleges that, before its maturity, the note sued upon was duly transferred to one F. O. Evans, and, also before its maturity, transferred by said Evans to the plaintiff, who is the holder thereof.
To this complaint the defendants Leah Whitney and B. F. Whitney answer, pleading what they term a first defense and a second defense. To the allegations of the so-called second defense the plaintiff demurred, and the defendants appeal from an order of the trial court sustaining this demurrer.
The allegations demurred to and the questions raised by the demurrer in the instant case are identical with those raised by the demurrer in the case of York Business College v. Kost, 221 N. W. 673, in which the opinion of this court is handed down herewith. The opinion in said! last mentioned case is hereby referred to for the reasons supporting our decision in the instant case, and for said reasons the order appealed from herein is reversed. .
BURCH, P. J., and FOLLEY, SHERWOOD, and BROWN, JJ-, concur.
CAMPBELL, J., concurs in the result.